FLETCHER, Chief Judge
(concurring in the result):
I agree with Judge Cook’s opinion to the extent indicated below. *60The question before this Court is whether conduct denominated as “cunnilingus” is criminally proscribed by Article 125, Uniform Code of Military Justice, 10 U.S.C. § 925. See Rose v. Locke, 423 U.S. 48, 96 S.Ct. 243, 46 L.Ed.2d 185 (1975); United States v. Scoby, 5 M.J. 160, 166 (C.M.A.1978). The language of this federal statute is as follows:
§ 925. Art. 125. Sodomy
(a) Any person subject to this chapter who engages in unnatural carnal copulation with another person of the same or opposite sex or with an animal is guilty of sodomy. Penetration, however slight, is sufficient to complete the offense.
(b) Any person found guilty of sodomy shall be punished as a court-martial may direct.
It does not contain the word “cunnilingus” nor as a matter of common law was this sexual aberration traditionally included within the common-law definition of sodomy. See United States v. Barnes, 2 C.M.R.797 (A.F.B.R.1952); Note Criminal Law— Sexual Offenses — Sodomy—Cunnilingus, 8 Natural Resources Journal 531 (1968). Nevertheless, a strict construction of this penal statute in the appellant’s favor should not be permitted to defeat the purpose and public policy of Congress in enacting this particular statute. See Sands, Sutherland Statutory Construction, § 59:06 (4th ed. 1974). Accordingly, it is incumbent upon this Court to discern whether Congress intended the entire language of this codal provision to cover the charged conduct in the present case. See United States v. Kick, 7 M.J. 82 (C.M.A.1979).
The legislative history of Article 125 indicates that this criminal prohibition was intended to include “the same elements as the Army and Navy definition of this offense.” See Hearings Before a Subcommittee of the House Committee on Armed Services, 81st Cong., 1st Sess., on H.R. 2498, p. 1233 (1949). As a matter of military law for the Army, sodomy as prohibited by Article of War 93 was broadly interpreted to include more than its traditional meaning at common law as carnal copulation per annos.1 As noted in Judge Cook’s opinion, the Navy in its proposed Article 9(39), Articles for the Government of the Navy, treated sodomy in conjunction with any other unnatural sexual act. Finally, as a matter of Army deci-sional case law,2 as it was prior to the enactment of the Uniform Code, cunnilingus was included within the term sodomy as punishable by Article of War 93. In light of these factors, I agree with Judge Cook’s determination3 that the charged conduct in the appellant’s case was intended by Congress to be within the scope and language of Article 125. See United States v. Kick, supra.
As to the resolution of the other issues in this case, I agree with their resolution in the lead opinion and vote to affirm the appellant’s conviction.

. See para. 180j, Manual for Courts-Martial, United States Army, 1949; para. 149k, Manual for Courts-Martial, United States Army, 1928; para. 443(XI), Manual for Courts-Martial, United States Army, 1921.


. See United States v. Mullarkey, 77 B.R. 247, 255 (1948); United States v. Manuel, 59 B.R. 197, 205 (1946); United States v. O’Neal, 51 B.R. 385 (1945).


. See also, United States v. Farrell, 18 C.M.R. 680 (A.F.B.R.1954); United States v. Radford, 17 C.M.R. 595 (A.F.B.R.1954); United States v. Brown, 13 C.M.R. 731 (A.F.B.R.1953); United States v. Hoffman, 7 C.M.R. 157 (A.B.R.1952).